Citation Nr: 9909404	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-29 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962, and had service with the Army Reserve from June 1977 to 
August 1997.  His dates of active duty for training and 
inactive duty training are not certain.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the veteran 
service connection for bilateral hearing loss and tinnitus. 

The veteran appeared and testified before an RO hearing 
officer in February 1998.  The hearing transcript reflects 
that the veteran did not want to be afforded a hearing before 
the Board.


FINDINGS OF FACT

1.  There is competent medical evidence demonstrating that 
the veteran currently suffers from hearing loss by VA 
standards, and tinnitus.

2.  There is competent medical evidence of record sufficient 
to show that the veteran's currently diagnosed hearing loss 
and tinnitus are causally or etiologically related to acustic 
trauma during active duty for training and inactive duty 
training.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred during 
service.  38 U.S.C.A. §§ 101(22)&(24), 1101, 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.6(a)&(c), 3.303, 3.385 (1998).

2.  The veteran's tinnitus was incurred during service.  
38 U.S.C.A. §§ 101(22)&(24), 1101, 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.6(a)&(c), 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 101(22)&(24), 1101, 1110, 
1131; 38 C.F.R. §§ 3.6(a)&(c), 3.303.  Initially, the Board 
finds that the veteran has submitted a well-grounded claim 
for entitlement to service connection for tinnitus, as 
required by 38 U.S.C.A. § 5107(a). 

The veteran contends that he incurred hearing loss and 
tinnitus as a result of acoustic trauma he sustained during 
his service in the Reserves as a tank commander, which 
started in 1977.  In this capacity with the Reserves, the 
veteran stated that he participated in noisy field exercises 
during periods of active duty for training.  The veteran 
further stated that he began noticing his hearing loss and 
tinnitus in the mid-1980's, and that pursuant to a military 
examination in 1988, the veteran was relieved as a tank 
commander because his hearing was sufficiently impaired to 
interfere with his performance as tank commander, and was 
therefore reassigned.  

The veteran's service medical records (SMRs) are devoid of 
any indication that the veteran complained of, was treated 
for, or diagnosed with, bilateral hearing loss or tinnitus.  
However, the audiometer readings from the veteran's periodic 
examination reports during his service in the Reserves 
demonstrate that the veteran's hearing was deteriorating over 
the years.  

Post service medical records do show medical diagnoses of 
bilateral hearing loss. On VA audiological examination in 
November 1996, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
45
60
LEFT
20
25
45
45
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The examiner noted the veteran's complaints of current 
hearing impairment and tinnitus, which started during his 
service in the Reserves.  The examiner stated that the 
veteran had mild to moderate sensorineural hearing loss 
bilaterally, excellent word discrimination bilaterally, and 
normal compliance of both tympanic membranes.  Hearing aids 
were recommended.

On VA audiological examination in April 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
55
65
LEFT
20
25
40
55
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 88 percent in the left ear.  
The examiner noted the veteran's complaints of current 
hearing impairment and tinnitus, which started during his 
service in the Reserves.  The diagnosis was moderate to 
moderately severe sensorineural hearing loss in the mid to 
high frequencies, bilaterally.

The Board therefore acknowledges that the veteran currently 
suffers from a disability due to impaired hearing, by VA 
standards, pursuant to 38 C.F.R. § 3.385, which states that: 

impaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The Board has reviewed the entire record and acknowledges 
that it is likely that the veteran sustained acoustic trauma 
during regular intervals of active duty training and inactive 
duty training, which took place over his long period of duty 
with the Reserves.  

In consideration of the fact that the veteran sustained 
acoustic trauma during his periods of active duty training 
and inactive duty training service, coupled with his 
currently diagnosed high-frequency sensorineural bilateral 
hearing impairment, the Board concludes that the evidence is 
at least in relative equipoise on the question of whether the 
veteran's bilateral hearing loss and tinnitus were incurred 
during active duty for training and inactive duty training.  
Therefore, in consideration of the application of the 
benefit-of- the-doubt doctrine set forth in 38 U.S.C.A. § 
5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
service connection for bilateral hearing loss and tinnitus 
will be established.  38 U.S.C.A. §§ 101(22)&(24), 1110, 
1131.


ORDER

Service connection for bilateral hearing loss and tinnitus 
due to acustic trauma is granted.  .



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

